20-4258
     Boda v. Garland
                                                                             BIA
                                                                      Schoppert, IJ
                                                                     A206 562 606
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            RAYMOND J LOHIER, JR.,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   FRANCOIS BODA,
14            Petitioner,
15
16                     v.                                  20-4258
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Gary J. Yerman, Esq., New York,
24                                     NY.
25
26   FOR RESPONDENT:                   Brian M. Boynton, Acting Assistant
27                                     Attorney General; Shelley R. Goad,
28                                     Assistant Director; Monica G.
 1                                    Antoun, Trial Attorney, Office of
 2                                    Immigration Litigation, United
 3                                    States Department of Justice,
 4                                    Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DISMISSED IN PART and DENIED IN PART.

9           Petitioner Francois Boda, a native and citizen of the

10   Central African Republic, seeks review of a December 9, 2020,

11   decision of the BIA affirming a November 1, 2018, decision of

12   an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Francois Boda, No. A206 562 606 (B.I.A. Dec.

15   9, 2020), aff’g No. A206 562 606 (Immig. Ct. N.Y. City Nov.

16   1, 2018).        We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

20   520, 522 (2d Cir. 2005).            For the following reasons, we

21   dismiss    the   petition   as    to    asylum   and   deny   it   as   to

22   withholding of removal and CAT protection.



                                         2
 1        Our   jurisdiction     to   review     the     agency’s         findings

 2   regarding the timeliness of an asylum application and the

 3   circumstances    excusing    the   untimeliness         is     limited    to

 4   constitutional claims or questions of law. See 8 U.S.C.

 5   §§ 1158(a)(3), 1252(a)(2)(D).          In the present case, we lack

 6   jurisdiction to review the denial of asylum because Boda

 7   challenges the agency’s factual determination that his 11-

 8   month delay in filing after the overthrow of the government

 9   in his home country that prompted his fear of return was

10   unreasonable.    See Xiao Ji Chen v. U.S. Dep't of Just., 471

11   F.3d 315, 329 (2d Cir. 2006) (“[W]e remain deprived of

12   jurisdiction . . . when the petition for review essentially

13   disputes the correctness of an IJ's fact-finding or the wisdom

14   of   his   exercise   of    discretion.”);        see   also     8    U.S.C.

15   §§ 1158(a)(2)(B), (D), (3); 8 C.F.R. §§ 1208.4(a)(4)(ii),

16   (a)(5).    Although Boda asserts the agency overlooked country

17   conditions evidence, he does not identify evidence the agency

18   failed to consider.    See Xiao Ji Chen, 471 F.3d at 336 n.17

19   (“[W]e presume that an IJ has taken into account all of the

20   evidence before him, unless the record compellingly suggests

21   otherwise.”).


                                        3
 1         We deny the petition as to withholding of removal and

 2   CAT protection.    An applicant bears the burden of proving his

 3   eligibility for relief with credible testimony and reasonably

 4   available    corroboration.      8       U.S.C.    §§ 1158(b)(1)(B)(i),

 5   (ii), 1231(b)(3)(C); 8 C.F.R. § 1208.16(c)(2).                 We find no

 6   error in the agency’s conclusion that Boda failed to meet his

 7   burden of proof.

 8         “Considering the totality of the circumstances, and all

 9   relevant factors, a trier of fact may base a credibility

10   determination on the demeanor, candor, or responsiveness of

11   the    applicant . . . ,       the        consistency     between      the

12   applicant’s . . . written      and       oral   statements . . . ,     the

13   internal    consistency   of   each      such     statement,   [and]   the

14   consistency of such statements with other evidence of record

15   . . . without regard to whether an inconsistency, inaccuracy,

16   or falsehood goes to the heart of the applicant’s claim, or

17   any other relevant factor.”          8 U.S.C. § 1158(b)(1)(B)(iii).

18   “We   defer . . . to      an   IJ’s       credibility     determination

19   unless . . . it is plain that no reasonable fact-finder could

20   make such an adverse credibility ruling.”               Xiu Xia Lin v.




                                          4
 1   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

 2   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 3        We defer to the IJ’s conclusion that Boda’s demeanor

 4   undermined his credibility given his vague testimony about

 5   his work for the New York embassy of the Central African

 6   Republic and his knowledge of the current government.                        See

 7   Karaj v. Gonzales, 462 F.3d 113, 116 (2d Cir. 2006) (giving

8    “particular   deference”      to    demeanor          findings        (internal

9    quotation marks omitted)).          That finding, and the adverse

10   credibility   determination    as       a    whole,       were   bolstered   by

11   inconsistencies regarding whether Boda lived at the embassy,

12   how he was paid, and whether he had siblings.                    See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S. Dep’t of Justice,

14   453 F.3d 99, 109 (2d Cir. 2006) (“We                      can be . . . more

15   confident in our review of observations about an applicant’s

16   demeanor where . . . they are supported by specific examples

17   of   inconsistent   testimony.”).                 Those    findings     provide

18   substantial      evidence     for           the     adverse       credibility

19   determination.    See Likai Gao v. Barr, 968 F.3d 137, 145 n.8

20   (2d Cir. 2020) (“[E]ven a single inconsistency might preclude

21   an alien from showing that an IJ was compelled to find him


                                         5
 1   credible. Multiple inconsistencies would so preclude even

 2   more forcefully.”).

 3          Moreover, Boda did not rehabilitate his credibility with

 4   reliable corroboration.         See Biao Yang v. Gonzales, 496 F.3d

 5   268,    273   (2d    Cir.     2007)    (“An       applicant’s          failure   to

 6   corroborate     his . . . testimony           may     bear    on       credibility,

 7   because the absence of corroboration in general makes an

 8   applicant unable to rehabilitate testimony that has already

 9   been called into question.”).              The agency reasonably afforded

10   minimal weight to the family letters, particularly given

11   Boda’s inconsistent statements about whether he had siblings.

12   See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013)

13   (holding      that    “[w]e    generally          defer      to    the    agency’s

14   evaluation     of    the   weight     to    be    afforded        an   applicant’s

15   documentary evidence” and upholding BIA’s decision to afford

16   little weight to letter from applicant’s spouse); Matter of

17   H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010)

18   (finding letters from relatives and friends did not provide

19   substantial support for claim where authors were “interested

20   witnesses . . . not           subject            to    cross-examination”),

21   overruled on other grounds by Hui Lin Huang v. Holder, 677


                                            6
 1   F.3d 130 (2d Cir. 2012).        And the pay stub Boda submitted did

 2   not confirm his employment with the embassy in the United

 3   States.

 4       Accordingly,       absent    credible       testimony   or       reliable

 5   corroboration, the agency did not err in concluding that Boda

 6   could     not   meet   his   burden       of   proof.    See     8     U.S.C.

 7   §§ 1158(b)(1)(B)(ii),            1231(b)(3)(C);             8         C.F.R.

 8   § 1208.16(c)(2).        That    determination       is   dispositive      of

 9   withholding of removal and CAT relief because both forms of

10   relief were based on the same discredited factual predicate.

11   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DISMISSED IN PART and DENIED IN PART.              All pending motions

14   and applications are DENIED and stays VACATED.

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe,
17                                     Clerk of Court




                                           7